Citation Nr: 9908244	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-29 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for osteoarthritis of 
the lumbosacral spine, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the right elbow, to include residuals of 
fracture, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of 
frozen feet, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
right hip dislocation with groin injury, currently evaluated 
as 10 percent disabling.

6.  Entitlement to an increased rating for seborrheic 
dermatitis with epidermophytosis and onychomycosis, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left lower 
extremity.


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
September 1945.

In a March 1990 rating action, the RO, among other things, 
denied a rating in excess of 10 percent for upper 
gastrointestinal dyspepsia with hiatal hernia.  However, in 
the typed rating sheet, a typographical error incorrectly 
reflected that the gastrointestinal disorder was 0 percent 
disabling rather than 10 percent disabling.  The veteran 
subsequently filed a Notice of Disagreement (NOD) in August 
1990 to the apparent reduction of his service connected 
gastrointestinal disability from 10 percent to noncompensably 
disabling.  In a November 1990 rating action, the RO found 
clear and unmistakable error in the March 1990 rating action 
which incorrectly reflected that the veteran's service 
connected gastrointestinal disorder was noncompensably 
disabling rather than 10 percent disabling.  The 10 percent 
disability evaluation was restored.  The veteran did not 
subsequently continue his appeal for a rating in excess of 10 
percent for his service connected gastrointestinal disorder.  
Despite that fact, the RO erroneously issued a Statement of 
the Case (SOC) on the issue of entitlement to an increased 
rating for upper gastrointestinal dyspepsia with hiatal 
hernia in October 1997.  That issue has not been developed 
for appeal and is not before the Board for appellate 
consideration.

The issues which have been properly developed for appellate 
review and are now before the Board of Veterans' Appeals 
(Board) arose from an appeal of a December 1994 rating action 
in which the RO denied increased ratings for PTSD, arthritis 
of the lumbosacral spine, traumatic arthritis of the right 
elbow, residuals of frozen feet, residuals of a right hip 
dislocation with groin injury, a skin disorder and residuals 
of a shell fragment wound of the left lower extremity.

In a July 1996 rating action, the RO granted service 
connection for peripheral neuropathy of the right lower 
extremity, rated 10 percent disabling, and peripheral 
neuropathy of the left lower extremity, rated 10 percent 
disabling, and granted a total rating for compensation 
purposes based on individual unemployability.


FINDINGS OF FACT

1.  Attempts to obtain all relevant evidence necessary for an 
equitable disposition of the veteran's appeal have been made 
by the RO.

2.  The veteran has indicated that he is unable to report for 
scheduled VA examinations due to age and poor health, 
although the claims folder does not support this contention; 
the Board construes the veteran's statement to be a refusal 
to appear for scheduled VA examinations.


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 30 percent for PTSD 
cannot be established without a current VA examination; 
therefore the claim is denied.  38 U.S.C.A. § 5107 (a) (West 
1991); 38 C.F.R. § 3.655 (1998).

2.  Entitlement to a rating in excess of 40 percent for 
osteoarthritis of the lumbosacral spine cannot be established 
without a current VA examination; therefore the claim is 
denied.  38 U.S.C.A. § 5107 (a) (West 1991); 38 C.F.R. 
§ 3.655 (1998).

3.  Entitlement to a rating in excess of 10 percent for post-
traumatic arthritis of the right elbow, to include residuals 
of a fracture, cannot be established without a current VA 
examination; therefore the claim is denied.  38 U.S.C.A. 
§ 5107 (a) (West 1991); 38 C.F.R. § 3.655 (1998).

4.  Entitlement to a rating in excess of 10 percent for 
residuals of frozen feet cannot be established without a 
current VA examination; therefore the claim is denied.  
38 U.S.C.A. § 5107 (a) (West 1991); 38 C.F.R. § 3.655 (1998).

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a right hip dislocation and groin injury cannot 
be established without a current VA examination; therefore 
the claim is denied.  38 U.S.C.A. § 5107 (a) (West 1991); 
38 C.F.R. § 3.655 (1998).

6.  Entitlement to a rating in excess of 10 percent for 
seborrheic dermatitis with epidermophytosis and onychomycosis 
cannot be established without a current VA examination; 
therefore the claim is denied.  38 U.S.C.A. § 5107 (a) (West 
1991); 38 C.F.R. § 3.655 (1998).

7.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the left lower extremity cannot be 
established without a current VA examination; therefore the 
claim is denied.  38 U.S.C.A. § 5107 (a) (West 1991); 
38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1996 Report of Contact, the veteran indicated that 
his conditions were too severe and he would not be able to 
undergo any additional VA examinations due to his age and 
physical condition.  The veteran indicated at that time that 
he was 84 years of age; documentation in the claims folder 
reflects that the veteran was born in July 1921, which would 
make him 75 years of age at the time of the July 1996 Report 
of Contact.  In addition, the evidence in the claims folder 
does not demonstrate that the veteran's overall physical 
condition would have prevented him from presenting for VA 
examination(s).  The Board construes the veteran's July 1996 
statements, which are documented in the referenced Report of 
Contact, as a refusal to appear for scheduled VA examinations 
to ascertain the current severity of his service connected 
disorders.

In a July 1997 letter, the RO asked the veteran whether he 
had received any treatment for his PTSD, back disability, 
elbow disorder, residuals of frozen feet, right hip 
disability, skin disorder, or residuals of a shell fragment 
wound of the left lower extremity.  The veteran did not 
respond to this request for information.

Under the applicable criteria, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, action shall be taken in 
accordance with 38 C.F.R. § 3.655 (b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (a).  When a claimant fails 
to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (b).

The record reveals that there was insufficient evidence to 
evaluate the veteran's claims for increased ratings for PTSD, 
osteoarthritis of the lumbosacral spine, traumatic arthritis 
of the right elbow, residuals of frozen feet, residuals of a 
right hip dislocation with groin injury, a skin disorder and 
residuals of a shell fragment wound of the left lower 
extremity, and that additional examinations were necessary to 
establish the current degree of severity of each disorder.  
Examinations were scheduled in July 1996; the veteran 
indicated in July 1996 that he would not attend any 
additionally scheduled VA examinations due to his age and 
poor health.  As such, the veteran has not been examined for 
any of his service connected disorders since September 1994.  
Thereafter, the RO attempted to obtain current medical 
information from the veteran when they sent the veteran a 
letter in July 1997.  The veteran failed to respond to the 
July 1997 request for information.  In view of the veteran's 
failure, without good cause, to report for the scheduled VA 
examinations, and his failure to provide any current evidence 
regarding his service connected disabilities, his claims for 
increased ratings for the issues identified on the title page 
of this decision must be denied.


ORDER

1.  An increased rating for post-traumatic stress disorder 
(PTSD) is denied.

2.  An increased rating for osteoarthritis of the lumbosacral 
spine is denied.

3.  An increased rating for traumatic arthritis of the right 
elbow, to include residuals of a fracture, is denied.

4.  An increased rating for residuals of frozen feet is 
denied.

5.  An increased rating for residuals of a right hip 
dislocation with groin injury is denied.

6.  An increased rating for seborrheic dermatitis with 
epidermophytosis and onychomycosis is denied.

7.  An increased (compensable) rating for residuals of a 
shell fragment wound of the left lower extremity is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


